1

2

3

4

5

6                             UNITED STATES DISTRICT COURT

7                                    DISTRICT OF NEVADA

8                                              ***

9     PAUL RECKTENWALD,                                 Case No. 3:15-cv-00187-RCJ-CBC
10                                    Petitioner,                     ORDER
            v.
11
      DWIGHT NEVEN, et al.,
12
                                  Respondents.
13

14         This habeas matter comes before the court on a joint motion to seal exhibits

15   under seal in order comply with Local Rule IC 6-1’s requirements with respect to the

16   names of minor children (ECF No. 118). Good cause appearing,

17         IT IS ORDERED that the joint motion to seal exhibits (ECF No. 118) is

18   GRANTED.

19
20
           DATED: 20 December 2018.
21

22
                                                         ROBERT C. JONES
23                                                       UNITED STATES DISTRICT JUDGE
24

25

26
27

28
                                                    1
